DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2015/0341714) in view of Park (US 2018/0198052).
  Regarding claims 1, 14, Ahn discloses a display apparatus (fig. 2), comprising: a display module including a display panel configured to display an image (page 1, [0008-0009]); and a first sound generating device on a rear surface of the display panel (page 3, [0051, 0063]), wherein the first sound generating device comprises: a first vibration generating device (page 4, [0074]); and a second vibration generating device adjacent to the first vibration generating device (page 4, [0074]), and the first vibration generating device is configured to vibrate a center region of the first sound generating device based on a signal applied to the first sound generating device (page 4, [0072, 0074]).
    Ahn discloses all the limitations set forth above but fails to explicitly disclose the second vibration generating device is configured to vibrate a periphery of the display panel based on the applied signal; wherein the first vibration generating device is surrounded by the second vibration generating device. Claim 14, a second vibration generating device being configured to vibrate at a phase differing from a phase of the first vibration generating device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Park within the system of Ahn in order to vibrate a panel forming the external appearance of the electronic device thereby improving the reliability of the system.

Regarding claim 2, Ahn discloses wherein the first vibration generating device is surrounded by the second vibration generating device spaced apart from the first vibration generating device (page 4, [0074]).
Regarding claim 3, Ahn discloses wherein a phase of a signal applied to the first vibration generating device is opposite to a phase of a signal applied to the second vibration generating device (fig. 6-fig.7; page 4, [0074]).
Regarding claim 4, Ahn discloses wherein the first vibration generating device is configured to improve a sound of a low-pitched sound band; and the second vibration generating device is configured to improve a sound of a high-pitched sound band (fig. 3; page 4, [0074]).
Regarding claim 5, Ahn discloses wherein the first vibration generating device and the second vibration generating device comprises a piezoelectric material layer (page 3, [0064]).
Regarding claims 6, 18, Ahn discloses wherein the display panel comprises a first short side, a second short side facing the first short side, and a long side perpendicular to the first short side or the second
short side; and a distance between a center of the first vibration generating device and the first short side of the display panel is 1/4 to 1/3 with respect to the long side of the display panel (page 3,

Regarding claims 7, 19, Ahn discloses a second sound generating device spaced apart from the first sound generating device in the rear surface of the display panel, the second sound generating device including a fourth vibration generating device and a third vibration generating device surrounded by the fourth vibration generating device spaced apart from the fourth vibration generating device (page 4, [0072-0075]).
Regarding claim 8, Ahn discloses wherein a phase of a signal applied to the third vibration generating device is opposite to a phase of a signal applied to the fourth vibration generating device (fig. 6-fig. 7). 
Regarding claim 9, Ahn discloses wherein the display panel comprises a first short side, a second short side facing the first short side, and a long side perpendicular to the first short side or the second short side; and a distance between a center of the third vibration generating device and the second short side of the display panel is 1/4 to 1/3 with respect to the long side of the display panel (page 3, [0054]; page 4, [0067]).
Regarding claim 10, Ahn discloses wherein the first sound generating device is disposed to be symmetrical with the second sound generating device with respect to a center portion of the display module (page 4, [0072]).
Regarding claim 11, Ahn discloses a partition in a rear center portion of the display module (page 4, [0072]).
Regarding claim 12, Ahn discloses wherein the display module comprises a first rear region overlapping the first sound generating device and a second rear region overlapping the second sound generating
device; and the partition is between the first rear region and the second rear region (fig. 1-fig. 2; page 4, [0074]).


Regarding claim 15, Ahn and Park disclose all the limitations set forth in claim 14 and Park further discloses wherein one of the first vibration generating device and the second vibration generating device configured to vibrate a reversed phase (fig. 3; page 9, [0128-0130]).
Regarding claim 16, Ahn discloses wherein the first vibration generating device is surrounded by the second vibration generating device spaced apart from the first vibration generating device (page 4, [0072-0075]).
Regarding claim 17, Ahn discloses wherein the first sound generating device is configured to output a sound of an audible frequency domain; the first vibration generating device is configured to reinforce a sound of a low-pitched sound band; and the second vibration generating device is configured to reinforce a sound of a high-pitched sound band (fig. 6-fig. 7; page 4, [0072-0074]).
Regarding claim 20, Ahn discloses wherein the second sound generating device is configured to output a sound of an audible frequency domain; the third vibration generating device is configured to reinforce a sound of a low-pitched sound band; and the fourth vibration generating device is configured to reinforce a sound of a high-pitched sound band (fig. 6-fig. 7; page 2, [0072-0075]).
Regarding claim 21, Ahn discloses wherein the display panel comprises a first short side, a second short side facing the first short side, and a long side perpendicular to the first short side or the second short side; and a distance between a center of the third vibration generating device and he second short
side of the display panel is 1/4 to 1/3 with respect to the long side of the display panel (page 3, [0054-0056]).

Regarding claim 23, Ahn discloses a partition in a rear center portion of the display module (fig. 5; page 4, [0072]).
 Regarding claim 24, Ahn discloses wherein the display module comprises a first rear region overlapping the first sound generating device and a second rear region overlapping the second sound generating device; and the partition is between the first rear region and the second rear region (fig. 2; fig. 5). 
 Regarding claim 25, Ahn discloses a supporting member configured to accommodate the display module, the supporting member including a vibration device exposure part protruding from the supporting member, wherein the first sound generating device is accommodated into the vibration device exposure part (fig. 1-fig. 5; page 4, [0072-0075]).

                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Choi et al. (US 2017/0280246) discloses panel vibration type display device for generating sound.
 Miyazawa et al. (US 2016/0345932) discloses piezoelectric...imaging apparatus.
Kamata et al. (US 2016/0202764) discloses drive control... method.
Kato (US 2015/0086055) discloses portable electronic device.
Atsumi (US 2015/0084902) discloses electronic........electronic device.
Imamura et al. (US 2011/0285652) discloses broadcast receiving device and electronic device.


 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DP
February 18, 2021